Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127144                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  VILLAGE OF LINCOLN,                                                                                    Maura D. Corrigan
           Plaintiff-Appellee,                                                                         Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  v                                                                 SC: 127144
                                                                    COA: 246319
                                                                    Alcona CC: 00-010619-CE
  VIKING ENERGY OF LINCOLN, INC.,
             Defendant-Appellant.
  _________________________________________/

          On January 12, 2006, the Court heard oral argument on the application for leave to
  appeal the August 24, 2004 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. In lieu of granting leave to appeal, we VACATE that
  portion of the judgment of the Court of Appeals that addressed the claim that the trial
  court erred in holding that public policy did not bar a challenge to plaintiff’s enactment of
  the zoning ordinance. MCR 7.302(G)(1). Because the Court of Appeals affirmed the
  trial court’s ruling that section 6 of zoning ordinance 96-2 was unconstitutional as applied
  to defendant under the circumstances, the ostensible public policy bar to the challenge
  was rendered moot, and the discussion of it by the Court of Appeals was dicta.

         CORRIGAN, J., concurs and states as follows:

         I concur in the Court’s order to vacate the specified portion of the Court of
  Appeals judgment. I write separately to note that I question the Court of Appeals
  conclusion in Jackson v Thompson-McCully Co, LLC, 239 Mich App 482, 493 (2000). In
  an appropriate case, this Court should squarely review the continuing validity of the so-
  called “public policy” doctrine. Even after the passage of many years, a challenge that
  alleges that a zoning ordinance was improperly enacted may yet proceed. See, e.g.,
  Castle Investment Co v Detroit, 471 Mich 904 (2004) (barring the enforcement of
  provisions of an improperly enacted 1976 ordinance that the plaintiff did not specifically
  challenge until 1998). For this reason, I concur in vacating the Court of Appeals reliance
  on a “public policy” ground described in Jackson.

         CAVANAGH, WEAVER, and KELLY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2006                    _________________________________________
           s0124                                                               Clerk